              Case 4:19-cv-05290-SMJ                  ECF No. 6          filed 05/15/20    PageID.25 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                  for thH_                             EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
         FRASER McDONOUGH ROTCHFORD,
                                                                                                        May 15, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:19-cv-05290-SMJ
           DEPARTMENT OF CORRECTIONS,                                )
           SGT. ROYSON, OFFICER RAUOL,                               )
                 and OFFICER PENCE,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED without prejudice for failure to pay the filing fee or comply with the in forma pauperis
u
              requirements of 28 U.S.C. §§ 1914 and 1915.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge            Salvador Mendoza, Jr.                                            .




Date: 5/15/2020                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lennie Rasmussen
                                                                                           %\ Deputy Clerk

                                                                             Lennie Rasmussen
